Citation Nr: 0400169	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  02-02 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

 Appellant and H.H.


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to January 
1970.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a July 2001 rating decision issued by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A hearing was held 
before the undersigned Acting Veterans Law Judge in March 
2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Additional VA treatment records pertinent to the veteran's 
increased rating claim were obtained in May 2002.  This 
evidence has not been reviewed by the RO in connection with 
the veteran's increased rating claim.  The United States 
Court of Appeals for the Federal Circuit has recently 
invalidated the regulations that empowered the Board to 
consider additional evidence without prior RO review in the 
absence of a waiver of such review by the veteran or his 
representative.  Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  As such, the Board 
is remanding this matter so that veteran's claims folder may 
be reviewed by the RO.

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded to cure a procedural defect, the RO must take this 
opportunity to inform the appellant a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of Am. v. Secretary of 
Veterans Affairs, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent 
for his increased rating claim.

2.  The RO should obtain and associate 
with his claims folder the veteran's VA 
treatment records from June 2002 to the 
present, from the Bay Pines VA facility, 
including records for any in-patient 
care.

3.  The RO should schedule the veteran 
for a VA PTSD examination to determine 
the current nature and extent of the 
veteran's service-connected PTSD.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner is 
requested to identify all symptoms 
related to the veteran's 
service-connected PTSD.  The examiner 
should assign a numerical code under the 
Global Assessment of Functioning that 
reflects only his service connected PTSD.  
The examiner should also offer an opinion 
addressing the relative degree of 
industrial impairment resulting from the 
veteran's PTSD, to include what types of 
employment activities would be limited 
due solely to the veteran's 
service-connected PTSD, exclusive of any 
other physical or nonservice-connected 
psychiatric impairment.  The examiner 
should also describe how the symptoms of 
the veteran's PTSD affect his social 
capacity, including his ability to 
establish and maintain effective work and 
social relationships exclusive of any 
nonservice-connected psychiatric 
disability or physical disability.  A 
complete rationale for all opinions 
offered should be provided.

4.  The RO should then readjudicate the 
veteran's increased rating claim, 
including consideration of a staged 
rating, in light of the actions taken and 
all evidence received since the December 
2001 Statement of the Case (SOC).  If the 
claim remains denied, the RO should issue 
a Supplemental SOC (SSOC) to the veteran 
and his representative before the case is 
returned to the Board.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits since 
December 2001, to include a summary of 
the evidence, including recent VA 
treatment records, and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


